DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Response to Arguments
Applicant’s amendments/arguments, see pages 9-11, filed 01/18/2022, with respect to the pending claims 1, 9 and 14 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance and the Examiner's amendment appearing below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization to do examiner's amendment for claim 1 was given in a phone conversation with Heungsoo Choi on 02/23/2022. 
Authorization to do examiner’s amendment to cancel claims 2-4, 6, 10-12 and 15-17 was given in a phone conversation with Heungsoo Choi on 03/07/2022.
The application has been amended as follows:
•	Claim 2 has been cancelled.
•	Claim 3 has been cancelled.
•	Claim 4 has been cancelled.
•	Claim 6 has been cancelled.
•	Claim 10 has been cancelled.
•	Claim 11 has been cancelled.
•	Claim 12 has been cancelled.
•	Claim 15 has been cancelled.
•	Claim 16 has been cancelled.
•	Claim 17 has been cancelled.
•	In Claim 21, lines 1-2, the recitation “…configured reduce a decrease…” has been replaced with:
-- configured to reduce a decrease --

Allowable Subject Matter
1.	Claims 1, 7 - 9, 13 - 14 and 19 - 22 are allowed.

In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
a battery pack comprising:
a discharging switch comprising a first switch and a diode,
a battery management unit configured to select a charging mode from a first charging mode in which the battery is charged with the full-charge voltage while a first charging current flows through the first switch and a second charging mode in which the battery is charged with a target voltage while a second charging current flows through the diode, wherein the target voltage is less than the full-charge voltage by a preset voltage,
switch the charging mode from the first charging mode to the second charging mode and complete charging the battery in the second charging mode when the voltage of the battery reaches the target voltage, in combination with the remaining claim elements of claim 1.
As to claims 7 - 8 and 21 - 22, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 9, no prior art of record doesn’t teach alone or in combination:
a method of controlling charging of a battery comprising steps of:
charging the battery with the full-charge voltage while a first charging current flows through a first switch arranged along a high current path through which a discharging current,

As to claim 13, the claim is allowed as being dependent over on allowed claim (claim 9).

In terms of Claim 14, no prior art of record doesn’t teach alone or in combination:
a battery pack comprising:
a discharging switch comprising a first switch and a diode,
a battery management unit configured to adjust a state of the first switch to select a charging mode from a first charging mode in which the battery is charged with the full- charge voltage while a charging current flows through the first switch and a second charging mode in which the battery is charged with a target voltage while the charging current flows through the diode,
switch the charging mode from the first charging mode to the second charging mode and charge the battery according to the second charging mode and complete charging the battery in the second charging mode when the voltage of the battery reaches the target voltage, in combination with the remaining claim elements of claim 14.
As to claims 19 - 20, the claims are allowed as being dependent over on allowed claim (claim 14).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Matsunaga (US # 20080278116).
- The US Patent Application Publication to Marini (US # 20160126765).
Neither Matsunaga nor Marini teaches alone or in combination charging a battery pack in a first and second charging mode using a discharging switch comprising a first switch and a diode, as explained in paragraph 2 above.                                                                                                                                4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859